November 27 2007


                                          DA 06-0830

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      2007 MT 308N



IN RE THE MARRIAGE OF

LALLA D. CHADWICK,
f/k/a LALLA D. JESSUP,

               Petitioner and Appellee,

         v.

MICHAEL L. JESSUP,

              Respondent and Appellant.


APPEAL FROM:         District Court of the Eighteenth Judicial District,
                     In and For the County of Gallatin, Cause No. DR 1993-316
                     Honorable Mike Salvagni, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     James D. McKenna, Walsh & McKenna, P.C., Bozeman, Montana

              For Appellee:

                     Lalla D. Chadwick (Pro Se), Belgrade, Montana



                                                 Submitted on Briefs: September 26, 2007

                                                            Decided: November 27, 2007


Filed:

                     __________________________________________
                                       Clerk
Justice Patricia O. Cotter delivered the Opinion of the Court.

¶1     Pursuant to Section 1, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. Its case title, Supreme Court cause number and disposition shall be

included in this Court’s quarterly list of noncitable cases published in the Pacific

Reporter and Montana Reports.

¶2     Michael and Lalla Jessup divorced in 1985. The Eighteenth Judicial District Court

issued an order in February 1995 instructing Michael to pay approximately $10,000 in

back child support. In 2005, Michael moved to permanently stay execution of this order.

The District Court surmised that Michael was asking it to void the 1995 order. The court

denied his motion. Michael appeals. We affirm.

                                      DISCUSSION

¶3     The issue on appeal is whether the District Court erred when it denied Michael’s

motion for a permanent stay of the District Court’s order of February 21, 1995.

¶4     Our standard of review of a district court’s ruling on a motion pursuant to

M. R. Civ. P. 60(b) (Rule 60(b)) depends on the nature of the final judgment, order, or

proceeding from which relief is sought and the specific basis of the Rule 60(b) motion.

As a general rule, the district court’s ruling is reviewed for abuse of discretion. However,

where the movant seeks relief under subsection Rule 60(b)(4) on the ground that the

judgment is void, the standard of review is de novo, since the determination that a

judgment is or is not void is a conclusion of law. Essex Ins. Co. v. Moose’s Saloon, Inc.,

2007 MT 202, ¶ 16, 338 Mont. 423, ¶ 16, 166 P.3d 451, ¶ 16 (internal citations omitted).


                                             2
¶5     Lalla and Michael Jessup were married in 1968. The couple had four children

between 1969 and 1978. Lalla filed for dissolution in August 1984. Among other things,

she sought custody of the children and monthly child support. Michael was served by

publication after attempts to personally serve him failed. The Fourth Judicial District

Court entered a default judgment against Michael when he failed to appear and granted

Lalla’s request for dissolution and child support on May 20, 1985.

¶6     In February 1993 Michael made his first appearance in the matter and moved,

through counsel, for a clarification order with respect to his visitation rights. In April

1993 venue was moved from the Fourth Judicial District Court to the Eighteenth Judicial

District Court based on Lalla’s current residency in Belgrade, Montana. Michael lived in

Nevada at the time.

¶7     In June 1993 Lalla moved the court to review the status of the order of child

support originally entered pursuant to the dissolution decree. Among other things, she

sought payment of back child support in the amount of $11,000. In June 1994 the

District Court ordered the parties to work with the Hearing Master to reach agreement on

a child support amount. The court also denied Lalla’s request for an order directing

Michael “to pay child support arrearages and other debts,” finding that Lalla had “not

presented sufficient evidence to establish the existence of such arrearages.”

¶8     Lalla and Michael were unable to reach a child support arrangement with the

Hearing Master, and therefore returned to the court for its decision. As instructed, they

presented the necessary documentation upon which the court could determine a child

support amount.       Additionally, Lalla presented evidence of Michael’s child support


                                             3
arrearages. In February 1995 the District Court determined that Michael was in arrears

for back child support in the amount of approximately $10,000. The court instructed that

he make monthly payments of the arrearages in addition to monthly payments of child

support for the remaining minor children.

¶9     In June 2005 Michael moved to stay enforcement of the February 1995 order

instructing that he pay back child support. He argued that the June 1994 order holding

that there were no child support arrearages was res judicata because Lalla had not

appealed it; therefore the District Court did not have jurisdiction to later order him to pay

arrearages. On July 18, 2005, the District Court stayed the matter “on a temporary basis”

and instructed the parties to file “such motions, briefs or other pleadings as may be

necessary to bring this matter to conclusion.” Neither party filed additional arguments

until Michael filed a Motion for Permanent Stay of Enforcement in December 2005,

presenting the same argument he had presented in his previous motion to stay. After

additional motions and responses were filed by both parties the District Court issued its

Decision and Order on November 16, 2006.

¶10     The District Court denied Michael’s motion, surmising that because Michael did

not appeal the February 1995 order he was presumably requesting that the District Court

void its February 1995 order under Rule 60(b)(4), MCA. The District Court, noting that

Rule 60(b) requires that such a motion be filed “within a reasonable time,” concluded that

Michael had provided no authority justifying the granting of such a request ten years and

four months after the order was issued. The District Court’s analysis is sound and we

will not disturb it.


                                             4
¶11    We have decided this case pursuant to Section 1, Paragraph 3(d) of our 1996

Internal Operating Rules, as amended in 2003, which provides for memorandum

opinions. It is manifest on the record before us that the legal issue presented in this case

is clearly controlled by settled Montana law which the District Court correctly

interpreted.

¶12    For the foregoing reasons, we affirm the judgment of the District Court.



                                                 /S/ PATRICIA COTTER



We Concur:

/S/ W. WILLIAM LEAPHART
/S/ JAMES C. NELSON
/S/ JOHN WARNER
/S/ BRIAN MORRIS




                                             5